Order entered October 22, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00078-CR

                        ARMANDO RODRIGUEZ ZUNIGA, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F12-52672-X

                                            ORDER
          On September 26, 2014, this Court ordered the Dallas County District Clerk to file,
within fourteen days, a supplemental clerk’s record containing the jury charge as to punishment
and the jury’s verdict on punishment. To date, we have not received the supplemental clerk’s
record.
          Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk to file, within
TEN DAYS of the date of this order, a supplemental record containing the trial court’s jury as to
punishment and the jury’s verdict as to punishment.
          We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Ftizsimmons, Dallas County District Clerk, and to counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE